Citation Nr: 1121934	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic obstructive pulmonary disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for right knee arthritis.

7.  Entitlement to an increased rating for lumbar spine degenerative arthritis, currently rating 20 percent disabling.

8.  Entitlement to an increased rating left knee degenerative arthritis, currently rated 20 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1957 to September 1960 and from October 1961 to May 1982.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that in pertinent part determined that no new and material evidence had been submitted to reopen a claim for service connection for hypertension and denied service connection for tinnitus, for chronic obstructive pulmonary disease (hereinafter: COPD), for sleep apnea, and for right knee arthritis.  The decision also denied increased ratings for lumbar spine and left knee degenerative arthritis. 

In August 2010, the Veteran testified before the undersigned Veterans Law Judge.  At the hearing, he withdrew appeals for service connection for dizzy spells, hypercholesterolemia, heart disorders, thyroid nodule, carpal tunnel syndrome, depression, and vision loss, and any appeal related to erectile dysfunction.  

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to service-connected low back and left knee pains.  The Board has therefore added a TDIU claim to page 1.  Further development is needed before adjudicating this claim.

Service connection for tinnitus, sleep apnea, and right knee arthritis, and entitlement to an increased rating for the thoracolumbar spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of January 1984, the RO denied service connection for hypertension and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the January 1984 decision and it became final.

3.  Evidence received at the RO since the January 1984 rating decision raises a reasonable possibility of substantiating the claim for service connection for hypertension.  

4.  Service treatment reports (STRs) note that hypertension first arose in November 1980.  

5.  A February 2009 VA clinical report notes pulmonary hypertension.  

6.  Pulmonary hypertension has not been clearly linked to intercurrent cause.

7.  For the entire appeal period, left knee degenerative arthritis has been manifested by limitation of flexion to no worse than 90 degrees with additional functional impairment due to painful motion and weakness, by limited motion in extension to 15 degrees with no additional functional impairment, and by mild instability. 


CONCLUSIONS OF LAW

1.  The January 1984 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.29, 19.192 (1983).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for hypertension and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Hypertension was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  For the entire appeal period, the criteria for a schedular rating greater than 20 percent for left knee degenerative arthritis with limited motion in flexion are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5003-5260 (2010).

5.  For the entire appeal period, the criteria for a separate 20 percent schedular rating for left knee degenerative arthritis with limited motion in extension are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5261 (2010).

6.  For the entire appeal period, the criteria for a separate 10 percent schedular rating for left knee degenerative arthritis with mild instability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp.2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, notice letters were sent to the claimant in December 2007, March 2008, and July 2008.  These notice letters satisfy the notice requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained outpatient treatment records.  The claimant submitted private treatment records.  A hearing before the undersigned Veterans Law Judge was provided.  The claimant was afforded several VA medical examinations.  The Veteran testified that he does not receive Social Security Administration (SSA) disability benefits.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence

In a January 1984-issued rating decision, the RO denied service connection for hypertension.  The Veteran was notified of this decision in a letter from the RO, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2010).

Pursuant to 38 C.F.R. § 3.156(a) (2010), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The application to reopen the service connection claim was received at the RO in November 2007, subsequent to the effective date of the revision.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court found new and material evidence where the new evidence would at least trigger the Secretary's duty to assist by providing a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"Hypertension" means persistently high arterial blood pressure.  Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90.  Hypertension may have no known cause (essential or idiopathic h.) or be associated with other primary diseases (secondary h).  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).

The evidence that was considered in the January 1984 rating decision that is relevant to service connection for hypertension consists of the Veteran's STRs, a VA examination report, and the Veteran's claims and statements, as discussed below.

STRs from the Veteran's first period of active military service were not of record in January 1984.

The STRs of record in January 1984 reflect that the Veteran underwent an examination for his second enlistment in October 1961.  His vascular system was normal and his blood pressure was 100/80.  He completed a medical history questionnaire on which he checked "yes" to a history of high or low blood pressure.  

A November 1980 clinical treatment report notes chest pains, a blood pressure reading of 146/104, and a complaint of shortness of breath.  The diagnoses include hypertension, with an explanation that the etiology is probably due to pain (costochondritis was also offered as a diagnosis) versus essential.  A December 1980 STR notes that the Veteran was referred for high blood pressure.  Current blood pressure reading was 150/100.  The assessment was hypertension, not controlled.  

A March 1981 retirement medical examination report notes a current blood pressure reading of 128/90.  The examiner checked-off the vascular system to show it as "normal," but then noted in the significant history section of the report that there was a history of hypertension that had been active but was not medicated currently.  On an accompanying report of medical history questionnaire, the Veteran checked "yes" to a history of high or low blood pressure.

A March 1982 "Over 40 Physical Screening" report notes a blood pressure reading of 128/90 and a history of angina pectoris (chest pain), dyspnea, precordial palpitations, and history of heart attack or high blood pressure.

In his August 1983 original claim for benefits, the Veteran did not mention hypertension.  At his VA examination in September 1983, he did not mention hypertension, but the examiner noted three hypertensive blood pressure readings; 120/90, 130/90, and 120/90.  No relevant diagnosis was offered. 

In November 1983, the RO notified the Veteran that service connection for hypertension had been denied.  In January 1984, the RO again notified the Veteran that service connection for hypertension was denied.  He did not appeal either decision, thus, they became final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.29, 19.192 (1983).

The Board will review the evidence submitted since the final January 1984 RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant and whether it raises a reasonable possibility of substantiating the claim.  

In November 2007, the Veteran requested that the hypertension claim be reopened.  He submitted an October 2007 VA out-patient treatment report that notes that he was being followed for several chronic medical problems, including hypertension, which had a remote history dating back to active military service.  The report notes that he had excellent blood pressure readings and was on no relevant medication.  

This report is new and material evidence.  It suggests that the Veteran has a history of hypertension dating back to active military service.  It is unclear as to whether there is a current diagnosis of hypertension, however.  Thus, clarification of this point would be necessary.  As noted by the Court in Shade, supra, the evidence was new and material evidence where the new evidence would at least trigger the Secretary's duty to assist by providing a medical opinion.  Given the benefit of the doubt doctrine set forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, and given the provisions for chronic diseases first shown during active military service, the October 2007 VA report could place the evidence for service connection in relative equipoise.  Thus, it is neither cumulative nor redundant and it raises a reasonable possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and material to reopen the claim, the application to reopen the service connection claim must be granted.  The issue will be addressed further in service connection portion of the decision below.

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as hypertension or arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran's DD-214 reflects that he earned decorations that suggest combat action.  These include the Bronze Star Medal with one Oak Leaf Cluster, the Army Commendation Medal with 3 Oak Leaf Clusters, the Vietnam Service Medal (hereinafter: VSM) with one Silver Service Star, the Vietnamese Cross of Gallantry with Palm (unit citation), and the Republic of Vietnam Campaign Medal.  

As discussed above, the STRs reflect clearly that a diagnosis of hypertension was made during active service and that it first arose in November 1980.  

In August 2008, a VA cardiologist noted asymptomatic hypertension and mentioned that she/he was unable to determine whether it is related to military service.  In February 2009, a VA physician noted that the Veteran currently had pulmonary hypertension.  

In August 2010, the Veteran testified before the undersigned Veterans Law Judge that hypertension was first diagnosed and medicated during active service.  He testified that hypertension disappeared, but later reappeared.  This lay testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Because the Veteran's testimony concerning the reappearance of hypertension supports the February 2009 cardiology report of pulmonary hypertension, it may be accorded weight.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

Because hypertension is listed at 38 C.F.R. § 3.309 (a) as a chronic disease, the provisions for service connection for chronic diseases must be followed carefully.  According to 38 C.F.R. § 3.303 (b), where a chronic disease is first shown during active service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Because hypertension was first diagnosed during active service, the February 2009 VA clinical report notes pulmonary hypertension currently, and because pulmonary hypertension has not clearly been linked to intercurrent cause, any remaining doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for hypertension will therefore be granted.



Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court more recently held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Left Knee Degenerative Arthritis

In January 2007, when the Veteran requested an increased rating for the left knee, it had been rated 20 percent under Diagnostic Codes 5003-5260.  See February 2005 RO rating decision.  

Under Diagnostic Code 5003, arthritis of a major joint warrants at least a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Under Diagnostic Code 5260, limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2010).  

A January 2005 VA compensation examination report reflects left knee range of motion from zero to 100 degrees with no instability.  X-rays showed degenerative changes in all left knee-joint compartments.  

In November 2007, the Veteran requested an increased rating.  

A January 2008 private examination report notes left knee crepitus and varus (bent inward) deformity.  Mild pseudo-valgus laxity was found.  The knee lacked 10 degrees of full extension and flexion was to 100 degrees.  The private physician treated the left knee with a steroid injection and a knee brace.  

In March 2008, the Veteran reported that the left knee was completely immobilized for a few days following the private treatment in January 2008.  

A March 2008 VA compensation examination report reflects that the Veteran could walk only a few yards.  The examiner noted no weakness, spasm, or incapacitating episode.  Standing and weight bearing was limited to 30 minutes.  The left knee flexed to 100 degrees, but pain began at 90 degrees.  Extension was full and instability was not found.  X-rays showed marked degenerative changes.  The diagnosis was left knee osteoarthritis.  The examiner noted that the Veteran had retired from working as an auto maintenance technician in 2002 due to back and knee pains.

An August 2009 VA orthopedic compensation examination report reflects that there was giving away but no instability.  There were daily locking episodes, but no incapacitating episodes.  The Veteran used a cane and a wheelchair.  The examiner also noted crepitus, grinding, and guarding of movement.  Flexion was from 15 degrees to 100 degrees.  Extension was limited to the 15 degrees noted above.  X-rays showed moderate degenerative changes, although the Veteran felt that the left knee was currently bone-on-bone.  

In an August 2009 rating decision, the RO granted a 30 percent left knee rating effective from August 12, 2009, under Diagnostic Code 5003 and 5260; however, in December 2009, the RO found clear and unmistakable error in that decision and restored the prior 20 percent rating.  

In August 2010, the Veteran testified before the undersigned Veterans Law Judge that a left total knee replacement has been recommended.  He testified that the recent VA examiner spent very little time examining the left knee.  

From the above facts, it appears that throughout the appeal period left knee osteoarthritis has been manifested by limitation of flexion to no worse than 90 degrees.  This warrants a noncompensable rating under Diagnostic Code 5260; however, because of additional functional impairment due to painful motion and weakness, the 20 percent rating that the RO had already assigned for limited flexion under Diagnostic Code 5003-5260 is certainly justified.  See DeLuca, supra.  What is not shown is additional functional impairment that more nearly approximates the criteria for a 30 percent rating under Diagnostic Codes 5003 and 5260. 

Next for consideration is a separate rating under Diagnostic Code 5261.  Where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VA's General Counsel held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2010).    

In this case, the private examiner found left knee extension limited to 10 degrees early in the appeal period, whereas, the recent VA compensation examiner found extension limited to 15 degrees.  Resolving any remaining doubt in favor of the Veteran, the Board finds that these manifestations more nearly approximate the criteria of a 20 percent rating under Diagnostic Code 5261, for extension limited to 15 degrees.  

Finally, because the private examiner also described instability, VA must consider yet another separate rating.  Where a claimant has arthritis and instability of a knee, separate ratings are authorized under 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2010).  Because the instability was described as mild, the criteria for a 10 percent rating are more nearly approximated.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings therefore is not necessary.  Hart, supra.  

After consideration of all the evidence of record, including the testimony, the Board finds that for the entire appeal period the preponderance of the evidence is against a schedular rating greater than 20 percent for left knee limited motion in flexion.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

After consideration of all the evidence of record, including the testimony, the Board finds that for the entire appeal period the evidence favors a separate 20 percent rating for limited motion in extension under Diagnostic Code 5261.

After consideration of all the evidence of record, including the testimony, the Board finds that for the entire appeal period the evidence favors a separate 10 percent rating for left knee instability under Diagnostic Code 5257. 

The combined rating for a disability shall not exceed the rating for the amputation at the elected level, were amputation to be performed.  For example, the combined evaluations for knee disabilities shall not exceed the rating for amputation at the middle or lower third of the leg, which is a 60 percent evaluation, according to 38 C.F.R. § 4.71a, Diagnostic Code 5162.  38 C.F.R. § 4.68 (2010).  The ratings granted above do not violate this rule.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Veteran has asserted that the schedular ratings are inadequate.  The matter will therefore be addressed in the REMAND portion of the decision.




ORDER

Service connection for hypertension is granted.

A schedular rating greater than 20 percent for left knee limited motion in flexion is denied.

A separate 20 percent schedular rating for left knee limited motion in extension is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent schedular rating for left knee degenerative arthritis with mild instability is granted, subject to the laws and regulations governing payment of monetary benefits.










	(CONTINUED ON NEXT PAGE)
REMAND

VA's duty to assist includes obtaining an examination or medical opinion where necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Service Connection for Tinnitus

If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2010; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

A January 2005 VA audiometry report discusses the Veteran's exposure to loud noise during active service and his current complaints of bilateral tinnitus.  Tinnitus had become noticeable only in the recent 2 to 3 years.  The audiologist specifically stated that it would seem "less unlikely" that the tinnitus resulted from military noise exposure.  While the Board could interpret phrases such as less likely, or, more unlikely, to be unfavorable, the Board infers that the phrase less unlikely is somewhat favorable.  

The legal standard for granting VA benefits is the at least as likely as not (50 percent or greater possibility) standard.  Gilbert, supra.  The above less unlikely opinion does not indicate whether tinnitus is likely, at least as likely as not, or unlikely to be related to active military service, and for that reason, the report must be returned to the examiner for clarification.  

Service Connection for COPD and Sleep Apnea

The STRs note treatment for colds at various times.  A January 1969 chest X-ray showed calcified complex on the left.  An October 1976 chest X-ray notes increased interstitial findings.  Chest pains had been reported.  A December 1977 report notes that a chest X-ray was negative, although the Veteran had scattered rales and chest pain.  Smoking was discouraged.  A November 1980 STR notes left-sided chest pains.  A December 1980 STR notes a positive PPD (purified protein derivative) with history of TB (tuberculosis) exposure.  The lungs and chest were normal during various routine periodic Army examinations and the lungs and chest were normal at a March 1981 retirement physical examination.  

In his August 1983 original claim for benefits, the Veteran did not mention COPD.  A September 1983 VA examination report notes that the chest was clear to auscultation.  Chest X-ray shows a few scattered calcified granulomas.

An August 1999 VA chest X-ray shows chronic interstitial changes in both lung fields.  The X-ray was interpreted as evidence of COPD.  

In November 2007, the Veteran requested service connection for breathing problems and for sleep apnea.  He submitted an October 2007 VA out-patient treatment report that notes COPD and sleep apnea. 

A February 2009 VA "Cardiology Fellow Note" mentions a history of pulmonary embolus.  

In August 2010, the Veteran testified before the undersigned Veterans Law Judge that he had double pneumonia in Germany, which resulted in scarring of lung tissues.  He testified that he uses supplemental oxygen.  He testified that sleep apnea began during active service.  

An examination to determine the nature and etiology of any respiratory-related pathology is necessary prior to adjudication.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Service Connection for Right Knee Arthritis

The STRs note left knee injuries, for which service connection has been granted.  A January 2005 VA orthopedic compensation examination report notes that the Veteran is afflicted with diffuse degenerative arthritis, worse in the back and the left knee.  The examiner noted that the Veteran intended to claim service connection for diffuse arthritis in most major joint areas.  

In November 2007, the Veteran requested service connection for right knee arthritis.  

A January 2008 private treatment report notes the onset of right knee pains in recent months.  The physician noted that the Veteran walked with an antalgic gait favoring the left knee.  January 2008 private X-rays showed bilateral knee arthritis, worse on the left, with possible right medial meniscal tear.

An August 2009 VA orthopedic compensation examination report reflects that the Veteran began favoring the left knee during active service because of pain.  There was crepitus and grinding in the right knee joint, but no instability.  X-rays showed moderate degenerative changes.  The examiner did not offer a right knee diagnosis or discuss possible etiologies for the degenerative changes and crepitus.  As noted above, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2010; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Increased Rating for Thoracolumbar Spine Degenerative Arthritis

Where the evidence indicates a material change in the severity of a disability since the prior examination, a fresh examination is indicated.  Caffrey v Brown, 6 Vet App 377, 381 (1994).  A March 2008 VA compensation examination report reflects that the examiner noted no spasm or radiculopathy.  Additional function impairment due to weakness, fatigability, or incoordination was not found.  In August 2010, however, the Veteran testified before the undersigned Veterans Law Judge that low back pain radiated to the thighs and that he has spasm.  He testified that he receives no SSA disability benefits.  Because the Veteran has alleged a worsening of this low back disability since the March 2008 compensation examination, a fresh examination is indicated.  


TDIU

A January 2005 VA compensation examination report reflects that the Veteran reported that service-connected back and knee pains precluded working.  Thus, the record raises the issue of entitlement to TDIU.  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the January 2005 VA audiologist for an addendum.  The audiologist is asked to do the following:

I.  Note a review of the claims file in the report. 

II.  Address whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused or aggravated by noise exposure during active military service.  

The audiologist should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the audiologist should state the reason.  The Veteran may be re-examined if necessary.  If the specified audiologist is unavailable, a qualified substitute may be used.  

2.  The AMC should return the claims file to the August 2009 VA orthopedic examiner for an addendum.  The examining physician is asked to do the following:

I.  Note a review of the claims file in the report. 

II.  Offer a diagnosis for the right knee, if forthcoming.

III.  Address whether it is at least as likely as not (50 percent or greater probability) that any right knee disorder was caused or aggravated by active military service.  

IV.  If the answer to question III above is "no," then address whether it is at least as likely as not that favoring the left knee has caused or aggravated any right knee disorder?  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

3.  The AMC should make arrangements for an examination by a pulmonologist or other specialist appropriate to COPD and sleep apnea.  The claims file should be made available to the physician(s) for review.  The physician(s) is/are asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  For COPD, sleep apnea, and/or other respiratory-related pathology, the physician(s) is/are asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disease entity was caused by or arose during active military service.  The physician(s) should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician(s) should state the reason.  

4.  The AMC should make arrangements for an examination by an appropriate specialist to determine the current severity of the service-connected thoracolumbar spine disability.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  The physician should comment on the nature and etiology of any radiculopathy and/or paravertebral muscle spasm found.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

5.  The AMC should develop the TDIU claim as necessary.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

6.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


